Title: From John Adams to David Sewall, 23 November 1819
From: Adams, John
To: Sewall, David



Dear Sir
Montezillo November 23d. 1819

By your account which I believe is correct—Wentworth and Sewall are all that is left of my Class for my Consolation—and we must expect our turn for filing off one after the other—and perhaps altogether—and that in a very short time—What a Mortality there has been among the Governours—Langdon Strong Snyder Molleston Johnson Lee Raban all in a few months—I almost shudder with expectation to hear the name of Wentworth among the rest—you and I have no need of a Page to admonish us that we are Mortal every Morning—
The approaching Cession of Congress will be plentifully furnished with Elements of debate—and I fear of angry contentions with all the present Calmness and serenity in appearance—the Seeds of Contests and dissensions are not sparingly sown in the United States—but more abundantly in Europe in England Germany, Prussia, and even in Spain—there appears a smoothered fermentation which may soon break out in violent explosions, and the nineteenth Century may possibly be more turbulent than even the eighteenth has been—
Our Peace Societies will soon find themselves blown away by the steam of Gun Powder—they are acting the part of the Iroquois as represented by Heckewelder who acted the part of a Peace Society—in order to put peticoats on the Delawares—and all the other tribes of North America—
Good Mr Worcester was kind enough last week to send me one of his Pacific Books—I have had a thought of answering him by the words—Pax tecum—which I will interpret by an anecdote—when I had the small Pox in Boston—in one thousand seven hundred Sixty four the Reverend Dr Mather Byles—made me a Visit—I was in a Chamber and the Dr was announced to me as below—I had the distemper by inoculation very lightly—and though the pustles were just begining to appear upon my Skin—I was able to walk about the Chamber—I went to the head of the stairs to receive the Venerable Theologian—whom I saw running up Stairs though covered with a large flowing Cloak—and a huge white Wig—rolling down in large curled ringlets to his Shoulders—with a long broad white Band under his Chin—he accosted me with these words—“I have been thinking that we of the Clergy of this Town—when we visit Patients under inoculation—ought to adopt the Benediction of the Romish Clergy who when they enter the appartments of the Sick,—they pronounce the Words—“Pox take em”—I am afraid these white Peaceble Gentlemen will put peticoats on all their Converts—but as I respect their Motives which are undoubtedly benevolent in extreme I mean not to affront them—I wish them heartily success in humanizing War—if that is possible—and Christianizing it too—for I believe that War in many cases is very consistent with christianity—and that a Military Education of youth—is by no means inconsistent with Philosophy, Equity humanity; or Religion—
I am dear Sir with great Esteem / Your friend
John Adams—